DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-8, 10-21
Claims amended: 1, 10, 16, 20
Claims cancelled: 9
New claims: n/a

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 10/25/2022, regarding cited references Schmidt Cardona, Mushkatblat, and Thompson all fail to disclose the amended portions of the claims.
Specifically all references fail to teach “generating, by the EPG server, a first EPG corresponding to the first virtual zone comprising: for a channel of the first EPG, an identification of a single first multicast address corresponding to a single first multicast substream,” and “generating, by the EPG server, a second EPG corresponding to the second virtual zone comprising: for the same channel of the second EPG, an identification of a single second multicast address corresponding to a single second multicast substream” as recited by claim 1. Claims 10 and 16 recite similar features. 
Examiner disagrees.
Mushkatblat disclose receiving, by an electronic program guide (EPG) server, a plurality of requests for an EPG from a corresponding plurality of client devices. Identifying, by the EPG server, a first subset of the plurality of client devices as corresponding to a first virtual zone, the first virtual zone associated with a first characteristic, and a second subset of the plurality of client devices as corresponding to a second virtual zone, the second virtual zone associated with a second characteristic, and generating, by the EPG server, a first EPG corresponding to the first virtual zone comprising an identification of a first media stream, and generating, by the EPG server, a second EPG corresponding to the second virtual zone comprising an identification of a second media stream. Providing, by the EPG server, the first/second EPG to subsets of the plurality of devices. (Mushkatblat P. 29, 56, 61, 85, 97, 123 displaying different EPG guides with different clients in different geographical locations based on their content geography and content availabilities, programming guide is provided to device via user request (P. 61))
Mushkatblat fails to specifically disclose for a channel of first EPG, single first multicast corresponding to a first single multicast substream generated by inserting a first set of one or more additional chunks of inserted content into a first media stream, for same channel of second EPG, single second multicast corresponding to a single second multicast substream generated by inserting a second set of one or more additional chunks of inserted content into the first media stream wherein the first set of one or more additional chunks of inserted content are distinct from the second set of one or more additional chunks of inserted content. Providing first EPG to the first subset of the plurality of devices and the second EPG to the second subset of the plurality of devices.
Cardona disclose  for a channel of first EPG, single first multicast corresponding to a first single multicast substream generated by inserting a first set of one or more additional chunks of inserted content into a first media stream, for same channel of second EPG, single second multicast corresponding to a single second multicast substream generated by inserting a second set of one or more additional chunks of inserted content into the first media stream wherein the first set of one or more additional chunks of inserted content are distinct from the second set of one or more additional chunks of inserted content. Providing first EPG to the first subset of the plurality of devices and the second EPG to the second subset of the plurality of devices. (Fig . 5-7, P. 12-13, 43, 116-117 broadcast streams which are national streams (w national ads) edited into multicast streams with localized ads  based on localized zip codes to be and multiplexed/multicast to corresponding groups in local zip codes, specifically local stations (RAL, CLT, etc. stations) individual multicast streams are encrypted with localized ads and serve specific zip codes, showing up on local zip code EPG as the same channel (RAL, CLT, etc. stations))
It is also well known in the art, Multicasting has its own Class D IP addressing scheme, controlled and assigned by the Internet Assigned Numbers Authority (IANA). This means that all IP multicasts are in the range of 224.0. 0.0 to 239.255. 255.255.
However, since Mushkatblat  in view of Cardona fails to specifically disclose first and second multicast addresses. 
Schmidt disclose a system for distributing TV content via an IPTV environment, wherein in one embodiment (SSM) the specific channels on the personalized EPG have their corresponding multicast group IP address which includes both source IP information for the main content and source IP information for the corresponding advertisement segments which are inserted during the splicing points, which reads on (first and second multicast addresses) (P. 10, 20, 25-28, 34,)
Thus Mushkatblat  in view of Cardon and Schmidt still teach the amended features “generating, by the EPG server, a first EPG corresponding to the first virtual zone comprising: for a channel of the first EPG, an identification of a single first multicast address corresponding to a single first multicast substream,” and “generating, by the EPG server, a second EPG corresponding to the second virtual zone comprising: for the same channel of the second EPG, an identification of a single second multicast address corresponding to a single second multicast substream” as recited by claim 1. Claims 10 and 16 recite similar features.


Claim Objections
Claim 20 objected to because of the following informalities:  claim 20 was labelled as amended, but examiner fail to see where the amendment in the claim language.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 10, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20120311635) to (Mushkatblat) in view of (US PGPUB: 20160037215) to (Cardona) in view of (US PGPUB: 20110030003) to (Schmidt).
Regarding claim(s) 1, 16, Mushkatblat disclose receiving, by an electronic program guide (EPG) server, a plurality of requests for an EPG from a corresponding plurality of client devices. Identifying, by the EPG server, a first subset of the plurality of client devices as corresponding to a first virtual zone, the first virtual zone associated with a first characteristic, and a second subset of the plurality of client devices as corresponding to a second virtual zone, the second virtual zone associated with a second characteristic, and generating, by the EPG server, a first EPG corresponding to the first virtual zone comprising an identification of a first media stream, and generating, by the EPG server, a second EPG corresponding to the second virtual zone comprising an identification of a second media stream. Providing, by the EPG server, the first/second EPG to subsets of the plurality of devices. (Mushkatblat P. 29, 56, 61, 85, 97, 123 displaying different EPG guides with different clients in different geographical locations based on their content geography and content availabilities, programming guide is provided to device via user request (P. 61))
Mushkatblat fails to specifically disclose for a channel of first EPG, single first multicast corresponding to a first single multicast substream generated by inserting a first set of one or more additional chunks of inserted content into a first media stream, for same channel of second EPG, single second multicast corresponding to a single second multicast substream generated by inserting a second set of one or more additional chunks of inserted content into the first media stream wherein the first set of one or more additional chunks of inserted content are distinct from the second set of one or more additional chunks of inserted content. Providing first EPG to the first subset of the plurality of devices and the second EPG to the second subset of the plurality of devices.
Cardona disclose  for a channel of first EPG, single first multicast corresponding to a first single multicast substream generated by inserting a first set of one or more additional chunks of inserted content into a first media stream, for same channel of second EPG, single second multicast corresponding to a single second multicast substream generated by inserting a second set of one or more additional chunks of inserted content into the first media stream wherein the first set of one or more additional chunks of inserted content are distinct from the second set of one or more additional chunks of inserted content. Providing first EPG to the first subset of the plurality of devices and the second EPG to the second subset of the plurality of devices. (Fig . 5-7, P. 12-13, 43, 116-117 broadcast streams which are national streams (w national ads) edited into multicast streams with localized ads  based on localized zip codes to be and multiplexed/multicast to corresponding groups in local zip codes, specifically local stations (RAL, CLT, etc. stations) individual multicast streams are encrypted with localized ads and serve specific zip codes, showing up on local zip code EPG as the same channel (RAL, CLT, etc. stations))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat by for a channel of first EPG, single first multicast corresponding to a first single multicast substream generated by inserting a first set of one or more additional chunks of inserted content into a first media stream, for same channel of second EPG, single second multicast corresponding to a single second multicast substream generated by inserting a second set of one or more additional chunks of inserted content into the first media stream wherein the first set of one or more additional chunks of inserted content are distinct from the second set of one or more additional chunks of inserted content, providing first EPG to the first subset of the plurality of devices and the second EPG to the second subset of the plurality of devices as taught by Cardona in order to effectively provide live stream via an IPTV environment.
Mushkatblat  in view of Cardona fails to specifically disclose first and second multicast addresses. 
Schmidt disclose a system for distributing TV content via an IPTV environment, wherein in one embodiment (SSM) the specific channels on the personalized EPG have their corresponding multicast group IP address which includes both source IP information for the main content and source IP information for the corresponding advertisement segments which are inserted during the splicing points, which reads on (first and second multicast addresses) (P. 10, 20, 25-28, 34,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat  in view of Cardona by first and second multicast addresses as taught by Schmidt in order to effectively provide a large number of users targeted advertisements without having to use unicasting via an IPTV environment.

Regarding claim(s) 5, Mushkatblat in view of Cardona in view of Schmidt disclose the method, the first subset, and the second subset.
Mushkatblat further disclose a first client device of first subset and a second client device of second subset are within a same geographic region. (Mushkatblat P. 70, different members of a household who have different EPG interfaces (content and/or layout) are part of the same geographical location, but different grouping based on how their EPG are categorized)

Regarding claim(s) 10, Mushkatblat discloses receiving, from an electronic program guide (EPG) server by a streaming server, an identification of a first media stream, receiving, by the streaming server, a first media stream; generating, by the streaming server, a first substream generating, by the streaming server, a second substream streaming, the first/second substream to a first plurality of client devices corresponding to a first/second virtual zone, the first and second virtual zone associated with a first and second characteristic respectively. Identifying, by the EPG server, a first subset of the plurality of client devices as corresponding to a first virtual zone, the first virtual zone associated with a first characteristic, and a second subset of the plurality of client devices as corresponding to a second virtual zone, the second virtual zone associated with a second characteristic, and generating, by the EPG server, a first EPG corresponding to the first virtual zone comprising an identification of a first media stream, and generating, by the EPG server, (Mushkatblat P. 29, 56, 85, 97, 123 displaying different EPG guides with different clients in different geographical locations (virtual zones) based on their content geography and content availabilities, programming guide is provided to device via user request (P. 61))
Mushkatblat teach first and second virtual zones.
Mushkatblat fails to specifically disclose single first multicast corresponding to a channel of a first EPG for a first zone, single second multicast corresponding to the same channel of a second EPG for a second zone,  single first multicast substream corresponding to channel of  first EPG by inserting first set of one or more additional chunks of inserted content into the first media stream; generating, by the streaming server, a single second multicast substream corresponding to same channel of second EPG by inserting a second set of one or more additional chunks of inserted content into the first media stream, wherein the first set of one or more additional chunks of inserted content are distinct from the second set of one or more additional chunks of inserted content. Streaming by server single  first multicast substream to a first plurality of client devices via single first multicast corresponding to channel of the first EPG for first zone. Streaming by server single  second multicast substream to a first plurality of client devices via single second multicast corresponding to same channel of the second EPG for second zone. 

Cardona disclose single first multicast corresponding to a channel of a first EPG for a first zone, single second multicast corresponding to the same channel of a second EPG for a second zone,  single first multicast substream corresponding to channel of  first EPG by inserting first set of one or more additional chunks of inserted content into the first media stream; generating, by the streaming server, a single second multicast substream corresponding to same channel of second EPG by inserting a second set of one or more additional chunks of inserted content into the first media stream, wherein the first set of one or more additional chunks of inserted content are distinct from the second set of one or more additional chunks of inserted content. Streaming by server single  first multicast substream to a first plurality of client devices via single first multicast corresponding to channel of the first EPG for first zone. Streaming by server single  second multicast substream to a first plurality of client devices via single second multicast corresponding to same channel of the second EPG for second zone. 
 (Fig . 5-7, P. 12-13, 43, 116-117 broadcast streams which are national streams (w national ads) edited into multicast streams with localized ads  based on localized zip codes to be and multiplexed/multicast to corresponding groups in local zip codes, specifically local stations (RAL, CLT, etc. stations) individual multicast streams are encrypted with localized ads and serve specific zip codes, showing up on local zip code EPG as the same channel (RAL, CLT, etc. stations))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat by single first multicast corresponding to a channel of a first EPG for a first zone, single second multicast corresponding to the same channel of a second EPG for a second zone,  single first multicast substream corresponding to channel of  first EPG by inserting first set of one or more additional chunks of inserted content into the first media stream; generating, by the streaming server, a single second multicast substream corresponding to same channel of second EPG by inserting a second set of one or more additional chunks of inserted content into the first media stream, wherein the first set of one or more additional chunks of inserted content are distinct from the second set of one or more additional chunks of inserted content. Streaming by server single  first multicast substream to a first plurality of client devices via single first multicast corresponding to channel of the first EPG for first zone. Streaming by server single  second multicast substream to a first plurality of client devices via single second multicast corresponding to same channel of the second EPG for second zone as taught by Cardona in order to effectively provide live stream via an IPTV environment.
Mushkatblat in view of Cardona fails to specifically disclose first and second multicast addresses. 
Schmidt disclose a system for distributing TV content via an IPTV environment, wherein in one embodiment (SSM) the specific channels on the personalized EPG have their corresponding multicast group IP address which includes both source IP information for the main content and source IP information for the corresponding advertisement segments which are inserted during the splicing points, which reads on (first and second multicast addresses) (P. 10, 20, 25-28, 34,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat in view of Cardona by first and second multicast addresses as taught by Schmidt in order to effectively provide a large number of users targeted advertisements without having to use unicasting via an IPTV environment.

Regarding claim(s) 8, 21, Mushkatblat in view of Cardona in view of Schmidt disclose the system the first subset of the plurality of devices receives the first multicast substream.
Schmidt further disclose device of first subset of plurality of devices receives first media stream via first multicast address, and wherein a second device of second subset of plurality of devices receives second media stream via second multicast address. (Schmidt P. 19-20, 25-28, 34, disclose a system for distributing TV content via an IPTV environment, wherein the channels on the personalized EPG have their corresponding multicast addresses, which reads on (first and second multicast addresses))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat in view of Cardona in view of Schmidt  by disclose device of first subset of plurality of devices receives first media stream via first multicast address, and wherein a second device of second subset of plurality of devices receives second media stream via second multicast address as taught by Schmidt in order to effectively provide a large number of users targeted advertisements without having to use unicasting via an IPTV environment.

Claim(s) 4, 12-14, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20120311635) to (Mushkatblat) in view of (US PGPUB: 20160037215) to (Cardona) in view of (US PGPUB: 20110030003) to (Schmidt) in view of (US PGPUB: 20080310408) to (Thompson)
Regarding claim(s) 4, 19, Mushkatblat in view of Cardona in view of Schmidt disclose the first and second virtual zones, the first and second characteristics, and client devices of the first and second subsets.
Thompson disclose virtual zone associated with a policy, the policy comprising the characteristics, and wherein a first client device of the first subset and a second client device of the second subset are within a same geographic region. (Thompson P. 44, 61-62 IPTV environment wherein group classification happens based on device ID and characteristic information)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat in view of Cardona in view of Schmidt  by virtual zone associated with a policy, the policy comprising the characteristics, and wherein a first client device of the first subset and a second client device of the second subset are within a same geographic region as taught by Thompson in order to provide a personalized and targeted content system via an IPTV environment.

Regarding claim(s) 12, 13, Mushkatblat in view of Cardona in view of Schmidt disclose the method, generating the first multicast substream, the subset of the plurality of chunks of the first media stream.
Thompson disclose replacing a plurality of chunks of first media stream with first, second set of one or more additional chunks of inserted content. (Thompson P.88, 90 IPTV environment wherein parts of the content or ads are replaced by targeted ads or portions of media)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat in view of Cardona in view of Schmidt by replacing a plurality of chunks of first media stream with first, second set of one or more additional chunks of inserted content as taught by Thompson in order to provide a personalized and targeted content system via an IPTV environment.

Regarding claim(s) 14, Mushkatblat in view of Cardona in view of Schmidt disclose the method, the first multicast substream, the first set of one or more additional chunks of inserted content, the first virtual zone identified by the first multicast address, the first characteristic.
Thompson disclose generating first substream by selecting first one or more additional chunks of inserted content according to a first policy corresponding to first virtual zone, the first policy comprising the first characteristic. (Thompson P.88, 90 IPTV environment wherein parts of the content or ads are replaced by targeted ads or portions of media based on criteria set for specific audience, region, or other settings based)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushkatblat in view of Cardona in view of Schmidt  by generating first substream by selecting first one or more additional chunks of inserted content according to a first policy corresponding to first virtual zone, the first policy comprising the first characteristic as taught by Thompson in order to provide a personalized and targeted content system via an IPTV environment.





Allowable Subject Matter
Claim(s) 2-3, 6-7, 11, 15, 17-18, 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421